DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 12/17/2021, in which claims 1-16 are pending and ready for examination.

Response to Amendment
Claims 1-4 and 10-13 are currently amended.

Response to Argument
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.

With respect to claims rejected under 35 USC 103, the Applicant argues, see Pg. 6, that visual field is different from field of view because visual field is evaluated with an individual’s eyes being open and fixed on a single location, and an quantitative assessment of an individual’s visual field is not materially changing. The Applicant asserts that as opposed to visual field, field of view is how much of the world around an individual can be seen and is therefore variable. Simply put, the Applicant argues one is being fixed as opposed to the other one being variable.
Examiner cannot concur. The very explanation provided by the Applicant suggests that the claim scope established by “field of view” overlaps/address the claim scope by “visual field”. As explained by the Applicant, the visual field represents a fixed measurement/assessment. The acquired field of view in Jang undoubtedly provides a fixed assessment of the field of view at a particular instant or duration in time. The claim does not recite any additional steps/feature pertaining to the obtaining of such “fixed” quantitative assessment  that would distinguish “visual field” from the nature of being variable with which “field of view” is associated. Regardless the terminology being used “field of view” or “visual field”, the Applicant is suggested to provide additional clarification that defines the quantitative measurement intended, making it distinct from the quantitative measurement taught in the prior art reference. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 7-9  are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US Pub. 20180239425 A1) in view of Parks (US Pub. 20150138048 A1).

Regarding claim 1, Jang discloses a portable vision-enhancement system wearable by a user, said system comprising (Jang; Fig. 1, 4A-C. Para. [0045-47]. A portable vision system wearable by a user is used.): 
a memory including a stored program (Jang; Fig. 1, Para. [0045-47, 187]. A memory is used to include a stored program.); 
a camera mounted on said user aimed to view the scene in front of the user and operable to obtain input video images of said scene (Jang; Para. [0137, 142]. A camera mounted on a user is used to capture images of a scene in front of a user and is used to obtain input images of the scene.); 
a processor programmed to execute the stored program to change said input video images into a stream of output video images representative of the scene (Jang; Para. [045-47, 51, 56, 75-76, 121-123]. A processing component is used to change captured input video images into output video images, wherein captured input video image representative of a front view/external object, and the output video images are thus representative of the front view/external object.); 
a screen disposed to display said output video images for viewing by the user (Jang; Para. [0131, 133]. A screen is used to display output video images for a user.); and 
a user-operable controller for generating an input to said processor by which the size of the output video images is adjusted, wherein the input is indicative of a visual field of the user and an extent of loss of peripheral vision of the user (Jang; Para. [0056, 69-71, 75-76, 80]. The size of display images of output video images is changed in accordance with an input associated with the size of eyes of a user, indicative of a visual field and degree of loss of vision (degree of eyes being closed) of the user.)
wherein, when said stored program is executed by said processor and the user operates said user-operable controller, a size of the output video images of the scene on the screen is adjusted such that an entirety of the scene fits within the field of view (Jang; Para. [0056, 69-71, 75-76, 80]. A user-operable camera/controlling component is used for generating an input to a processor, wherein the input is associated with the FOV of a user, and the display size of output video image is adjusted in accordance with the input by the processor and the display size of the output video of the scene corresponds/fits with the FOV.).
While Jang discloses a size of the output video images of the scene on the screen is adjusted such that an entirety of the scene fits within the field of view; and a user-operable controller (See remarks above.),
Jang does not specifically teach a size of the output video images of the scene on the screen is adjusted such that an entirety of the scene fits within the field of view to thereby create minified output video images; and a user operable-controller configured to zoom into the minified output video images.
However, Park teaches a size of the output video images of the scene on the screen is adjusted such that an entirety of the scene fits within the field of view to thereby create minified output video images (Park; Para. [0056, 83]. A size of output video images is changed on a display screen, wherein an entire scene fits into a FOV, and minified/zoomed-out video images are created.); and 
a user operable-controller configured to zoom into the minified output video images (Park; Para. [0056, 83, 114]. A size of output video images is changed on a display screen, wherein an entire scene fits into a FOV, and minified/zoomed-out video images are created via a user-operable controller.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the portable vision system of Jang to adapt an image display approach, by incorporating Park’s teaching wherein video images are zoomed in or out via a user controllable input, for the motivation to provide a wearable glasses system generating eyesight-based images for users (Park; Abstract.).

Regarding claim 5, Jang discloses a user-operable controller for generating an input to said processor by which the magnification of the output video images is adjusted, such that, when said stored program is executed by said processor and the user operates said controller, the magnification of said output video images is changed within the adjusted size of said output video images (Jang; Para. [0069-70, 76, 80]. A user-operable camera/controlling component is used for generating an input to a processor, wherein the size and magnification of output video image is adjusted in accordance with the input by the processor.).

Regarding claim 7, modified Jang teaches a headset and an electronic device configured to be attached to said headset, where said camera, said processor, and said screen are components of said electronic device (Jang; Fig. 4A-C. Para. [0054, 121, 123, 129]. A headset and an electronic device are used, wherein the electronic device is attached to the headset and includes a processor, a screen, and a camera.).

Regarding claim 8, modified Jang teaches where said electronic device is configured to be removably attached to said headset (Jang; Fig. 4A-C. Para. [0054, 121, 123, 129]. An electronic device is removably attached to a headset.).

 said electronic device is a smartphone (Jang; Fig. 4A-C. Para. [0054, 121, 123, 129]. An electronic device is a smartphone.).

Claims 2-4, 10-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US Pub. 20180239425 A1), in view of Parks (US Pub. 20150138048 A1) as applied to claim 1 above, and further in view of Jones (US Pub. 20170200296 A1).

Regarding claim 2, Jang discloses where the size of said output video images occupies visual field of the user (Jang; Para. [0071, 76]. A size of output video image occupies a FOV/eye viewing area of a user.).
But it does not specifically disclose wherein the visual field is less than 35 degree.
However, Jones teaches wherein the visual field is less than 35 degree (Jones; Para. [0004]. The FOV/size of output video images includes ranges less than a 35 degree, i.e. 30 to 60 degree.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the portable vision system of Jang to adapt an image display approach, by incorporating Jone’s teaching wherein a range of FOV is used to display images to a user, e.g. UI, for the motivation to improve legibility and readability for a visually impaired user of a near-to-eye display system (Jones; Abstract.).

Regarding claim 3, modified Jang teaches wherein the visual field is between 15 and 30 degrees (Jones; Para. [0004]. The range of FOV less than 35 degree includes a FOV between 15 to 30 degree.).

Regarding claim 4, modified Jang teaches wherein the visual field is less than 35 degree, 15 degrees, 20 degrees, 25 degrees, or 30 degrees (Jones; Para. [0004]. The range of FOV is a FOV of 30 degree less than 35, 15, 20, 25, or 30 degrees.).

a method for compensating for a user using a system including a camera, a processor, and a screen, said method comprising (Jang; Fig. 1, Para. [0045-47, 51, 56, 75-76, 121-123, 131, 133, 137, 142, 187]. A portable vision method of a system wearable by a user is used, wherein the system includes a camera, processor, and a screen.): 
accepting a stream of video images from the camera, wherein the stream of video images is representative of a scene (Jang; Para. [045-47, 51, 56, 75-76, 121-123]. A processing component is used to obtain and change captured input video images into output video images, wherein captured input video image representative of a front view/external object, and the output video images are thus representative of the front view/external object.); 
processing the accepted stream of video images in the processor into a stream of output video images, wherein the stream of output video images is representative of the scene (Jang; Para. [045-47, 51, 56, 75-76, 121-123]. A processing component is used to obtain and change captured input video images into output video images, wherein captured input video image representative of a front view/external object, and the output video images are thus representative of the front view/external object.);
accepting an input from the user, wherein the input is indicative of a visual field of the user (Jang; Para. [0056, 69-71, 75-76, 80]. The size of display images of output video images is changed in accordance with an input associated with the size of eyes of a user, indicative of a FOV of the user.); and 
adjusting a size of the output video images on the screen according to the accepted input such that an entirety of the scene fits within the visual field and thereby compensating for the user's (Jang; Para. [0056, 69-71, 75-76, 80]. A user-operable camera/controlling component is used for generating an input to a processor, wherein the input is associated with the FOV of a user, and the display size of output video image is adjusted in accordance with the input by the processor and the display size of the output video of the scene corresponds/fits with the FOV.).

adjusting a size of the output video images on the scene according to the accepted input such that an entirety of the scene fits within the visual field (See remarks above.),
Jang does not specifically teach adjusting a size of the output video images on the scene according to the accepted input such that an entirety of the scene fits within the visual field by creating minified output video images; and zooming into the minified output video image.
However, Park teaches adjusting a size of the output video images on the scene according to the accepted input such that an entirety of the scene fits within the visual field by creating minified output video images (Park; Para. [0056, 83]. A size of output video images is changed on a display screen, wherein an entire scene fits into a FOV, and minified/zoomed-out video images are created.); and 
zooming into the minified output video image (Park; Para. [0056, 83, 114]. A size of output video images is changed on a display screen, wherein an entire scene fits into a FOV, and minified/zoomed-out video images are created via a user-operable controller.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the portable vision system of Jang to adapt an image display approach, by incorporating Park’s teaching wherein video images are zoomed in or out via a user controllable input, for the motivation to provide a wearable glasses system generating eyesight-based images for users (Park; Abstract.).
But modified Jang does not specifically teach the method is a method for compensating for retinitis pigmentosa for a user having retinitis pigmentosa.
However, Jones teaches applying a method for compensating for retinitis pigmentosa for a user having retinitis pigmentosa (Jones; Abstract, Para. [0094, 96]. A device is employed for implementing a method for improving/compensating for retinitis pigmentosa of a user.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to employing the portable vision system of Jang to adapt an use for users having retinitis pigmentosa, by incorporating Jone’s teaching wherein a method/system is (Jones; Abstract, Para. [0094].).

Regarding claim 11, Jang discloses where the size of said output video images occupies field of view of the user (Jang; Para. [0071, 76]. A size of output video image occupies a FOV/eye viewing area of a user.).
But it does not specifically disclose wherein the visual field is less than 35 degree.
However, Jones teaches wherein the field of the view is less than 35 degree (Jones; Para. [0004]. The FOV/size of output video images includes ranges less than a 35 degree, i.e. 30 to 60 degree.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the portable vision system of Jang to adapt an image display approach, by incorporating Jone’s teaching wherein a range of FOV is used to display images to a user, e.g. UI, for the motivation to improve legibility and readability for a visually impaired user of a near-to-eye display system (Jones; Abstract.).

Regarding claim 12, modified Jang teaches wherein the visual field is between 15 and 30 degrees (Jones; Para. [0004]. The range of FOV less than 35 degree includes a FOV between 15 to 30 degree.).

Regarding claim 13, modified Jang teaches wherein the visual field is less than 35 degree, 15 degrees, 20 degrees, 25 degrees, or 30 degrees (Jones; Para. [0004]. The range of FOV is a FOV of 30 degree less than 35, 15, 20, 25, or 30 degrees.).

Regarding claim 14, Jang discloses accepting an input from the user to adjust a magnification of the size-adjusted output video images on the screen (Jang; Para. [0069-70, 76, 80]. A user-operable camera/controlling component is used for generating an input to a processor, wherein the size and magnification of output video image is adjusted in accordance with the input by the processor.).

Regarding claim 16, Jang discloses said camera, processor, and screen are contained in a smartphone (Jang; Fig. 4A-C. Para. [0054, 121, 123, 129]. An electronic device is a smartphone.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (US Pub. 20180239425 A1) in view of Parks (US Pub. 20150138048 A1), as applied to claim 1 above, and further in view of Lim (US Pub. 20190251672 A1).

Regarding claim 6, Jang discloses a user-operable controller for generating an input to said processor (Jang; Para. [0069-70, 76, 80]. A user-operable camera/controlling component is used for generating an input to a processor, wherein the size and magnification of output video image is adjusted in accordance with the input by the processor.).
However, Jang does not specifically disclose accepting an input from the user to adjust an intensity of light of the size- adjusted output video images on the screen.
But Lim teaches accepting an input from the user to adjust an intensity of light of the size- adjusted output video images on the screen (Lim; Para. [0029]. A user-operable UI is used for generating an input to a processor, wherein the intensity/maximum intensity of output video is adjusted via an input from a user-operable UI to a processer.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the portable vision system of Jang to adapt an user control approach, by incorporating Lim’s teaching wherein the intensity of output video images is adjusted by a user via a controlling component, e.g. UI, for the motivation to allow a feature of images of viewing areas for a VR display system (Lim; Abstract.).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (US Pub. 20180239425 A1) in view of Parks (US Pub. 20150138048 A1) and Jones (US Pub. 20170200296 A1), as applied to claim 10 above, and further in view of Lim (US Pub. 20190251672 A1).

Regarding claim 15, Jang discloses a user-operable controller for generating an input to said processor (Jang; Para. [0069-70, 76, 80]. A user-operable camera/controlling component is used for generating an input to a processor, wherein the size and magnification of output video image is adjusted in accordance with the input by the processor.).
However, Jang does not specifically disclose accepting an input from the user to adjust an intensity of light of the size-adjusted output video images on the screen.
But Lim teaches accepting an input from the user to adjust an intensity of light of the size- adjusted output video images on the screen (Lim; Para. [0029, 152]. A user-operable UI is used for generating an input to a processor, wherein the intensity/maximum intensity of output video is adjusted via an input from a user-operable UI to a processer.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the portable vision system of Jang to adapt an user control approach, by incorporating Lim’s teaching wherein the intensity of output video images is adjusted by a user via a controlling component, e.g. UI, for the motivation to allow a feature of images of viewing areas for a VR display system (Lim; Abstract.).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US Pub. 20180239425 A1) in view of Parks (US Pub. 20150138048 A1), as applied to claim 1 above, and further in view of Shousha (US Pub. 20190094552 A1).

Regarding claim 2, Jang discloses the visual field (Jang; Para. [0071, 76]. A size of output video image occupies a FOV/eye viewing area of a user.).
But it does not specifically disclose the visual field is less than 35 degree.
adjusting the visual field such that the visual field is a range according to field of view of the user (Shousha; Para. [0090-91]. Size of output video images occupies  a range of FOV according to the visual capacity of a user/subject.). 
The normal desire of scientists of artisans to improve upon what is already generally known, adjusting the field of view such that the field of view is a range according to field of view of the user, provides the motivation to determine where in a known range of full 180-degree FOV is the optimum value.
Therefore, it would have been obvious to a person with ordinary skill in the pertinent art at the time of the invention to modify the portable vision system of modified Jang to adjust the field of view such the field of view is less than 35 degree, since it has been held that where the general conditions of a claim was discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

Regarding claim 3, Jang discloses the visual field (Jang; Para. [0071, 76]. A size of output video image occupies a FOV/eye viewing area of a user.).
But it does not specifically disclose the visual field is between 15 and 30 degrees.
However, Shousha teaches adjusting the visual field such that the visual field is a range according to field of view of the user (Shousha; Para. [0090-91]. Size of output video images occupies  a range of FOV according to the visual capacity of a user/subject.). 
The normal desire of scientists of artisans to improve upon what is already generally known, adjusting the field of view such that the field of view is a range according to field of view of the user, provides the motivation to determine where in a known range of full 180-degree FOV is the optimum value.
Therefore, it would have been obvious to a person with ordinary skill in the pertinent art at the time of the invention to modify the portable vision system of modified Jang to adjust the field of view such that the field of view is between 15 and 30 degrees, since it has been held that where the general conditions of a claim was discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

Regarding claim 4, Jang discloses the visual field (Jang; Para. [0071, 76]. A size of output video image occupies a FOV/eye viewing area of a user.).
But it does not specifically disclose the visual field is less than 35 degrees, 15 degrees, 20 degrees, 25 degrees, or 30 degrees.
However, Shousha teaches adjusting the visual field such that the visual field is a range according to field of view of the user (Shousha; Para. [0090-91]. Size of output video images occupies  a range of FOV according to the visual capacity of a user/subject.). 
The normal desire of scientists of artisans to improve upon what is already generally known, adjusting the field of view such that the field of view is a range according to field of view of the user, provides the motivation to determine where in a known range of full 180-degree FOV is the optimum value.
Therefore, it would have been obvious to a person with ordinary skill in the pertinent art at the time of the invention to modify the portable vision system of modified Jang to adjusting the field of view such that the field of view is less than 35 degrees, 15 degrees, 20 degrees, 25 degrees, or 30 degrees, since it has been held that where the general conditions of a claim was discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US Pub. 20180239425 A1) in view of Parks (US Pub. 20150138048 A1) and Jones (US Pub. 20170200296 A1), as applied to claim 19 above, and further in view of Shousha (US Pub. 20190094552 A1).

Regarding claim 11, Jang discloses the visual field (Jang; Para. [0071, 76]. A size of output video image occupies a FOV/eye viewing area of a user.).
But it does not specifically disclose the visual field is less than 35 degree.
However, Shousha teaches adjusting the visual field such that the visual field is a range according to field of view of the user (Shousha; Para. [0090-91]. Size of output video images occupies  a range of FOV according to the visual capacity of a user/subject.). 
adjusting the field of view such that the field of view is a range according to field of view of the user, provides the motivation to determine where in a known range of full 180-degree FOV is the optimum value.
Therefore, it would have been obvious to a person with ordinary skill in the pertinent art at the time of the invention to modify the portable vision system of modified Jang to adjust the field of view such the field of view is less than 35 degree, since it has been held that where the general conditions of a claim was discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

Regarding claim 12, Jang discloses the visual field (Jang; Para. [0071, 76]. A size of output video image occupies a FOV/eye viewing area of a user.).
But it does not specifically disclose the visual field is between 15 and 30 degrees.
However, Shousha teaches adjusting the visual field such that the visual field is a range according to field of view of the user (Shousha; Para. [0090-91]. Size of output video images occupies  a range of FOV according to the visual capacity of a user/subject.). 
The normal desire of scientists of artisans to improve upon what is already generally known, adjusting the field of view such that the field of view is a range according to field of view of the user, provides the motivation to determine where in a known range of full 180-degree FOV is the optimum value.
Therefore, it would have been obvious to a person with ordinary skill in the pertinent art at the time of the invention to modify the portable vision system of modified Jang to adjust the field of view such that the field of view is between 15 and 30 degrees, since it has been held that where the general conditions of a claim was discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

Regarding claim 13, Jang discloses the visual field (Jang; Para. [0071, 76]. A size of output video image occupies a FOV/eye viewing area of a user.).
the visual field is less than 35 degrees, 15 degrees, 20 degrees, 25 degrees, or 30 degrees.
However, Shousha teaches adjusting the visual field such that the visual field is a range according to field of view of the user (Shousha; Para. [0090-91]. Size of output video images occupies  a range of FOV according to the visual capacity of a user/subject.). 
The normal desire of scientists of artisans to improve upon what is already generally known, adjusting the field of view such that the field of view is a range according to field of view of the user, provides the motivation to determine where in a known range of full 180-degree FOV is the optimum value.
Therefore, it would have been obvious to a person with ordinary skill in the pertinent art at the time of the invention to modify the portable vision system of modified Jang to adjusting the field of view such that the field of view is less than 35 degrees, 15 degrees, 20 degrees, 25 degrees, or 30 degrees, since it has been held that where the general conditions of a claim was discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watola (US Pub. 20210373656 A1) teaches a vision enhancement system that enhance visual capability of individual with age-related macular degeneration.
Solanki (US Pat. 8879813 B1) teaches a system for providing a visual enhancement system for automated interest region detection in retinal images.
Bradley (US Pub. 20210271318 A1) teaches a wearable multi-modal vision enhancement system.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALBERT KIR/             Primary Examiner, Art Unit 2485